Citation Nr: 9903162	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel












INTRODUCTION

The veteran had active military service from February 1953 to 
February 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the veteran's claim seeking 
entitlement to service connection for hearing loss.

The veteran's claim was initially before the Board in January 
1997, from where it was remanded for additional development.  


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during 
service.

2.  The veteran's current bilateral sensorineural hearing 
loss is the result of exposure to acoustic trauma during 
service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss is due to acoustic 
trauma incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991) 38 C.F.R. § § 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are not on file.  In 
May 1989 and September 1994, the RO requested these records.  
However, in June 1989, the National Personnel Records Center 
indicated that his medical records had been destroyed in a 
fire at that facility.  In September 1994, the National 
Personnel Records Center indicated that they could not make 
an alternate search unless they had the month and year for 
each treatment. 

The veteran's DD-214 shows that he served as an aircraft 
mechanic in the 3640th Field Maintenance Squadron of the Air 
Force.  

In a statement dated March 1989, the veteran describing 
working during service in the 3641st Flight Line Maintenance 
Squadron and in the 3640th Field Maintenance Squadron.  He 
described working as a crew chief on a T-28, single-
reciprocating-engine trainer aircraft, and on T-33 single 
engine jet trainers.  He noted that this job entailed 
preparing aircraft for daily flights.  He stated that while 
performing his job anywhere from 30 to 100 other such 
aircraft were operating in a like manner barely wingtips 
apart.  He described the engine of a T 28 as being large, 
having 12 cylinders, and no muffler and the engine of a T-33 
as emitting a high pitch whine.  He stated that he had never 
received hearing protection while in service.  He stated that 
since discharge in 1957 he had lived and worked in a noise-
free environment and furthermore, that he did not have any 
noisy hobbies.  .  

The veteran submitted treatment records from August 1988 to 
March 1995 from the offices of Drs. Maxwell, Roediger, & 
Knowland.  Such records show that the veteran was seen for 
consultations regarding hearing aids for both of his ears.

In June 1995, the veteran submitted several articles on 
hearing loss.  One was an article from the Department of 
Labor and the other was an article entitled "Intense Noise 
from any Source can Cause Damage to the Ears".  

The RO sent a letter to the Mid-Maine Medical Center dated 
March 1997, indicating that the veteran had been treated 
there in 1982.  By response dated May 1997, the Mid-Maine 
Medical Center indicated that the veteran's medical records 
were no longer available.  

The RO sent a letter to the Massachusetts Eye and Ear 
Infirmary requesting treatment records of the veteran's for 
hearing loss from the 1960s.  The Massachusetts Eye and Ear 
Infirmary submitted copies of treatment records from January 
1970 and March 1970.  In January 1970, the veteran complained 
of high frequency hearing loss for many years.  He indicated 
that he had worked with jet engines.  An audiometric 
examination from March 1970 reported that the veteran had 
high-frequency sensori-neural loss in both ears. 

In November 1998, the Board requested an independent medical 
opinion from a doctor from the New England Medical Center.  
The doctor was asked about the results of the March 1970 
audiometric examination.  He was also asked whether it was at 
least as likely as not that any sensori-neural hearing loss 
that the veteran had was the result of acoustic trauma he 
incurred while serving as a crew chief preparing aircraft for 
flights during service.  

In November 1998, Dr. N. B. provided his independent medical 
opinion.  He commented on the veteran's March 1970 audiogram 
and noted that it showed a bilateral severe high frequency 
sensorineural loss.  He stated that the threshold levels at 3 
and 4 kilohertz were greater than 40 decibels and 26 in both 
ears.  Regarding the etiology of the hearing loss, Dr. N. B. 
stated that the hearing loss pattern that the veteran 
displayed in March 1970 was very characteristic for an 
individual who has been exposed to loud noises.  He stated 
that this may certainly be explained by the type of 
occupation he was engaged in during service between February 
1953 and February 1957.  He went on to say that although this 
could not be ascertained to be the cause with any certainty, 
that in his experience, the veteran's hearing loss was at 
least as likely as not caused by his military service.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § § 1110, 1131  (West 1991).

The veteran's claim for service connection for bilateral 
hearing loss is well grounded, meaning plausible, and the 
file shows that the VA has fulfilled its duty to assist him 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107 (a). (West 1991)

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Veterans Appeals (Court) held that when an 
evidentiary basis is demonstrated showing a relationship 
between inservice exposure to loud noise and a current 
hearing disability, it is appropriate to grant service 
connection on a direct incurrence basis.

A private audiometric examination from March 1970 reported 
that the veteran had high-frequency sensori-neural hearing 
loss in both ears.  This report was reinforced by Dr. N. B. 
who, after reviewing the March 1970 audiogram, commented that 
the veteran's threshold levels at 3 and 4 kilohertz (or 3,000 
and 4,00 hertz) were greater than 40 decibels.  Thus, the 
veteran has impaired hearing under the provisions of 
38 C.F.R. § 3.385 (1998).  

The veteran maintains that he was exposed to significant 
acoustic trauma during service from jet airplanes noise.  The 
veteran's DD-214 corroborates that he was an aircraft 
mechanic and that he was in the 3640th Field Maintenance 
Squadron of the Air Force.  Thus, the veteran's reported 
history of exposure to acoustic trauma while in service is 
confirmed by the service personnel records.  

Regarding a nexus between the veteran's current hearing loss 
and his exposure to acoustic trauma in service, Dr. N. B. 
stated in November 1998, that the veteran's hearing loss was 
at least as likely as not caused by his military service.  
There is no medical record to the contrary.  Therefore, 
pursuant to Hensley v. Brown, 5 Vet. App. 155 (1993), the 
evidence establishes a reasonable basis for relating the 
onset of the veteran's current bilateral sensorineural 
hearing loss to exposure to acoustic trauma in service.  
Therefore, the evidence supports the grant of entitlement to 
service connection for bilateral hearing loss. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals. 





- 6 -


